 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBER STYLES took no part in the consideration of the above De-cision and Order.STANDARD&POOR'S CORPORATIONandNEWSPAPER GuiLD OF NEW YORK,LOCAL3,AMERICANNEWSPAPERGUILD,CIO, PETITIONER.Ca.4eNo. 2-RC-2751.July 17,1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before I. L. Broadwin, hearingofficer.The hearing officer's rulings made at the hearingare freefrom prejudicial errorand arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Houston and Rey-nolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for thefollowingreason :The Petitioner, having in the past represented certain employeesof the Employer's New York City and Orange, Connecticut,offices,now seeks to represent them all in a single unit.The Intervenor,Standard & Poor's Independent Association, contends that existingcontracts bar this proceeding'1 and that the proposed unitis inap-propriate because of the bargaining history and an alleged lack offunctional integration of the Employer's operations.The Employeris neutral.The Employer is engaged in publishing financial information andfurnishing financial advice.This proceeding is limited to its mainoffice in New York City and a subsidiary office in Orange, Connecti-cut.The New York City office has two main functional divisions :printed service, which gathers and publishes financial information,and planned investments, which gives financial advice to clients. Inaddition, the New York City office houses the sales division and aIThe contractsasserted to be a bar were signed 3 nronths after the filing of the presentpetition.Accordingly, we find that they are not a bar.ThePlumbing ContractorsAsso-ciation of Baltimore,Maryland, Inc., at al.,93NLRB 1081.95 NLRB No. 36. STANDARD &POOR'S CORPORATION249number of housekeeping departments.All employees work ' iii' the'same building, and have the same working conditions and benefits.A single labor- committee formulates the Employer's labor relations-policies.Among the housekeeping departments, many jobs are dup-licated, and many promotions cross department lines.The Orange, Connecticut, office receives written copy for purposesof final correction and does most of the mailing of printed material.Job classifications in this office are similar to some of those in the.New York City office.Collective bargaining in the New York City office began in 1940when the Employer executed a contract with an- independent unionwhich, in the following year, assigned its contract rights to the Pe-titioner.In 1942, in accordance with a stipulation of the presentparties, the Board found appropriate three separate units in the NewYork City office, as follows: (1) editorial employees; (2) mailing anddistribution, library, central files, Raitori statistical employees, andbreakdown employees in the planned investments division; and (3)'remaining employees.2As a result of separate elections the Pe-titioner was certified as bargaining representative of employees inunits (1) and (2), and the Intervenor as representative of those inunit (3).Since 1942, the Employer has bargained with the Petitionerfor employees in units (1) and (2) and with the Intervenor for thosein unit (3). In. 1943 and 1944, the Employer and the Petitionerextended the coverage of their contracts to editorial and circulationemployees working in the Orange office.The evidence Of integration of the Employer's operations indicatesthat the single unit requested by the Petitioner may be appropriate.On the other hand, the 9 years of amicable bargaining on the basis ofthe units found appropriate by the Board in 1942, indicates that sep-arate units may also be appropriate.Under these circumstances, wedo not believe that we should join these groups of employees in a singleunit without first ascertaining their desires by means of separateelections.3Before directing an election, the Board must be administrativelysatisfied that the petitioning union has a sufficient representative inter-est among the employees in question.-'The Petitioner has failed tomake the necessary showing of interest among the employees nowrepresented by the Intervenor. In view of its apparent lack of desireStandardctPoor'sCorporation,41 NLRB 373.This residual unit includes account executives in the planned investments division,employees in the cleaning and maintenance,central transcribing, telephone, telephonesales, and financial departments,and the sales division.'New Jersey Brewers Association,et at.,92 NLRB 1404;Illinois CitiesWater Company,87 NLRB 109,'See cases cited in footnote 3. 250 ' DECISIONSOF NATIONALLABOR RELATIONS BOARDfor an election among the employees whom it now represents, ;we shalldismiss the petition without prejudice to the filing of a new petition atsuch time as the required showing of interest can be made.OrderIT ISHEREBY ORDEREDthat the petition filed herein be, and it herebyis,dismissed without prejudice..HUDSON HOSIERY COMPANYandAMERICAN FEDERATION OF HOSIERYWORKERS,PETITIONER.Case No. 34-KC-9289. July 17, 1951.Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John H. Garver, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act..2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and -(7) of the Act.4.The appropriate unit: -The Employer, who is engaged in the manufacture of women's full-fashioned hosiery, owns and operates two plants in Charlotte, NorthCarolina, a griege goods plant at Monroe Road and a finishing plantat Brevard Street, located 4 miles from each other. In addition, theEmployer operates another griege goods plant in Shelby, North Carolina, some 50 miles distant from Charlotte.Raw materials areshipped by the Employer to both griege plants, where the preliminaryprocess of throwing is carried on, followed by the knitting, looping,sewing, inspecting, mending, and preboarding operations.Upon com-pletion of these processes at each griege plant, the materials are trans-ferred to the Brevard Street establishment, where the dyeing, finalboarding, inspecting, pairing, mending, transferring, folding, boxing,and shipping operations are conducted.The Petitioner contends that a' unit of all production and mainte-nance employees at the Monroe Road plant alone, excluding fixers,95 NLRB No. 34.